Appeal from orders of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about July 7, 2003, which, upon a finding of permanent neglect, terminated respondent-appellant’s parental rights to the subject children and committed the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously dismissed, without costs.
Respondent’s defaults at both the fact-finding and dispositional hearings require dismissal of the appeal; her remedy is a motion to vacate her defaults (CPLR 5511; see Matter of Ramon David W., 290 AD2d 357 [2002]). We note that the record does not support respondent’s claim that Family Court did not clearly announce the next court date, and that the evidence taken in respondent’s absence of permanent neglect and of the children’s best interests in being adopted by their foster parent is compelling. Concur—Andrias, J.P., Saxe, Nardelli and Catterson, JJ.